SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1419.1
CA 11-02012
PRESENT: SCUDDER, P.J., CENTRA, CARNI, AND VALENTINO, JJ.


DANA JUHASZ, PLAINTIFF-APPELLANT,

                     V                            MEMORANDUM AND ORDER

STEPHEN JUHASZ, DEFENDANT-RESPONDENT.


J. ADAMS & ASSOCIATES, PLLC, WILLIAMSVILLE (JOAN CASILIO ADAMS OF
COUNSEL), FOR PLAINTIFF-APPELLANT.

KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (SHARI JO REICH OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered August 12, 2011. The order, among other
things, denied that part of the motion of plaintiff seeking a money
judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: We conclude that Supreme Court properly denied that
part of plaintiff’s motion seeking the difference between pendente
lite support paid during the pendency of the divorce action and the
amounts of maintenance and child support that were ultimately awarded.
Plaintiff’s contentions concerning retroactive support “were
previously raised and decided against [her] or could have been raised
on a prior appeal in this matter . . . ‘Therefore, reconsideration of
these [contentions] is barred by the doctrine of law of the case’ ”
(Matter of Suzuki-Peters v Peters, 37 AD3d 726, lv denied 9 NY3d 814,
quoting Palumbo v Palumbo, 10 AD3d 680, 682, lv dismissed 3 NY3d 765).




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court